Citation Nr: 0307654	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  95-16 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970, including a period of 2 months and 23 days in 
the Republic of Vietnam.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which denied the claim on appeal.

The veteran provided testimony at a hearing before the 
undersigned Member of the Board in April 1997.  A transcript 
of the testimony is associated with the claims file.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  Neither the pre-amendment nor the amended 
diagnostic/stressor criteria for PTSD are more favorable to 
the veteran and both will be considered.

3.  Diagnoses of PTSD, anxiety, alcohol abuse, polydrug 
abuse, heroin and cocaine abuse, personality disorder, not 
otherwise specified, severe personality disorder with 
antisocial features, and mental retardation are currently 
shown.

4.  The service records and other evidence of record fail to 
corroborate the veteran's testimony as to the in-service 
stressor.

5.  There is no credible supporting evidence that the alleged 
in-service stressors actually occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the veteran's 
period of military service.  38 U.S.C.A. §§ 1110, 1131, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he is entitled to service 
connection for PTSD because, among other things, he witnessed 
people being killed, was isolated while incarcerated in a 
military prison, had several close friends killed, witnessed 
a fellow soldier blown up by a land mine, participated in 
mine sweeps, and was exposed to hostile fire.

As an initial matter, the Board notes that during the 
pendency of this claim, the applicable criteria for service 
connection for PTSD, 38 C.F.R. § 3.304(f), were amended on 
June 18, 1999, and made effective to March 7, 1997.  See 64 
Fed. Reg. 32807-32808 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f) (2002)).  The new regulation purports to 
essentially restate the three essential elements previously 
in effect.  The Board finds that the outcome would be the 
same under either version, and both versions of 38 C.F.R. 
§ 3.304(f) will be considered.

By way of background, under the old or pre-amendment 
regulation, service connection for PTSD required (i) a 
current, clear medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor); (ii) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (iii) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).  Under the 
new regulation, service connection for PTSD requires (i) 
medical evidence diagnosing PTSD, (ii) medical evidence 
establishing a link between current symptoms and an in-
service stressor, and (iii) credible supporting evidence that 
the claimed in-service stressor occurred.  See 64 Fed. Reg. 
32807-32808 (June 18, 1999); 38 C.F.R. § 3.304(f) (2002).  

When asked to interpret the pre-amendment regulations, with 
respect to the first element (a diagnosis of PTSD), the 
United States Court of Appeals for Veterans Claims (the 
Veterans Claims Court) held that "a clear (that is, 
unequivocal) PTSD diagnosis by a mental-health professional 
must be presumed . . . to have been made in accordance with 
the applicable DSM [Diagnostic and Statistical Manual of 
Mental Disorders] criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor."  Cohen 
v. Brown, 10 Vet. App. 128, 139 (1997).  Moreover, the 
Veterans Claims Court concluded that "under the DSM-IV, the 
mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of predisposition toward development of that 
condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).  

In interpreting the former second element, now third element 
(an in-service stressor), the Veterans Claims Court 
determined that the evidence necessary to establish that the 
claimed stressor actually occurred varied depending on 
whether it could be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b).  The 
Veterans Claims Court held that "[w]here it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran was engaged in combat with the 
enemy and the claimed stressors are related to such combat, 
the veteran's lay testimony regarding claimed stressors must 
be accepted as conclusive as to their actual occurrence and 
no further development for corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be 'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2002); see also Gaines v. West, 11 Vet. App. 113 (1998) 
(determination of whether veteran engaged in combat with 
enemy is particularly significant in PTSD cases).  

Under the pre-amendment regulations, if the claimed stressor 
was related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  Under the new 
regulations, the reference to combat citations was removed.  
Nonetheless, under both the pre-amendment and the new 
regulations, if the "claimed stressor [was] not combat 
related, a veteran's lay testimony regarding in-service 
stressors [was] insufficient to establish the occurrence of 
the stressor and must be corroborated by 'credible supporting 
evidence'."  Cohen, 10 Vet. App. at 142 (citing Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1994)).  

At hearings before the RO in May 1995 and before the Board in 
April 1997, and in various other correspondence, the veteran 
has variously asserted stressors related to seeing people 
killed, being isolated while incarcerated in a military 
prison, seeing many atrocities, having several close friends 
killed, participating in a firefight, witnessing a fellow 
soldier's death after trying to save him, participating in 
combat for five to six months, participating in mine sweeps, 
being exposed to hostile fire, and witnessing a soldier 
killed from another Unit.  He related that he never had any 
problems prior to entering active duty.  

The Board notes that the veteran has been diagnosed with a 
myriad of psychiatric disabilities, including anxiety, 
alcohol abuse, polydrug abuse, heroin and cocaine abuse, 
personality disorder, not otherwise specified, severe 
personality disorder with antisocial features, and mental 
retardation.  He was specifically diagnosed with "delayed 
stress" as early as April 1986, and with PTSD at April 1991 
and October 1992 hospitalizations, and in VA examinations 
dated in June 1992, October 1993 and March 1996.  Therefore, 
the Board accepts for purposes of this decision that the 
veteran carries a diagnosis of PTSD.

As noted above, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (2002).  
While the Board acknowledges that the veteran has been 
diagnosed with PTSD, critical elements of this diagnosis, 
most fundamentally those concerning the existence of a 
stressor or stressors, appear to be based wholly upon 
statements of history provided by the veteran.  The question 
of whether he was exposed to a stressor in service is a 
factual determination and the Board is not bound to accept 
such statements simply because treating medical providers 
have done so.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); 
Wood v. Derwinski, 1 Vet. App. 190, reconsideration denied, 1 
Vet. App. 406 (1991).  

Thus, recognizing that the veteran has a diagnosis of PTSD 
and that the first element of Cohen is met, the veteran's 
claim must still fail under the second element of Cohen 
because there is no evidence that the claimed in-service 
stressors actually occurred.  Even though the Board is 
compelled to presume the adequacy of the PTSD symptomatology 
and the sufficiency of the claimed in-service stressors for 
purposes of a medical diagnosis of PTSD, that is not the end 
of the inquiry.  The second prong of Cohen requires 
"credible supporting evidence" that the claimed in-service 
stressor actually occurred.  As noted above, if the "claimed 
stressor is not combat related, a veteran's lay testimony 
regarding in-service stressors is insufficient to establish 
the occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(emphasis added). 

The Board notes that the service records do not support a 
finding that the veteran was engaged in combat with the 
enemy, despite his contentions to the contrary.  First, he 
was not the recipient of a Combat Infantryman's Badge or 
other award indicative of combat service.  While he was the 
recipient of the National Defense Service Medal, the Vietnam 
Service Medal, and the Vietnam Campaign Medal, these medals 
were generally awarded to all participants who served in that 
theater of operations during the time of the conflict and 
were not meant to indicate individual participation in combat 
with the enemy.  Therefore, there is simply no basis to draw 
a connection between the award of these medals and "combat" 
for purposes of the regulation.  See 38 C.F.R. § 3.304; 
VAOPGCPREC 12-99 (Oct. 18, 1999).

Next, service personnel records show that the veteran was 
assigned to Company C, 4th Engineering Battalion, 4th Infantry 
Division for the period from May to July 1970.  The 
Operational Report - Lessons Learned report for the 4th 
Infantry Division reveals that, for the period through July 
1970, Company C was involved in several construction 
projects, including landing zones and fire base construction, 
clearing fields of fire, and destruction of enemy caches, the 
building of a tactical operations center, two revetments for 
medical evacuation helicopters, an observation tower, a guard 
tower, upgrading and improving a heliport, and renovation of 
two bridges.  However, simply being present in a combat area 
or indirect experiences of an individual is not sufficient to 
show that he was engaged in combat with the enemy.  See Wood, 
1 Vet. App. at 193; see also VAOPGCPREC 12-99 ("engaged in 
combat with the enemy" requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe).  While his Unit 
provided combat support, there is no evidence that it 
"engaged in combat with the enemy."

Moreover, the veteran has offered his sworn testimony and 
written representations that he was engaged in combat with 
the enemy.  However, the mere contentions of the veteran, no 
matter how well meaning, are not sufficient to establish 
engagement in combat with the enemy and must be corroborated 
by credible supporting evidence.  Thus, the service medical 
records and other service records do not support a finding 
that he was engaged in actual combat and his unverified 
stressor statements cannot be accepted as conclusive evidence 
of such.  

Having determined that the veteran was not engaged in combat 
with the enemy, the next question is whether the evidence 
supports the veteran's assertions as to his claimed 
stressors.  

As noted above, the Operational Report - Lessons Learned from 
the veteran's Unit indicate that it was involved in 
construction projects during the time he was assigned there.  
There were no reports of deaths, taking hostile fire, or 
firefights.  Unit concerns included malaria (which the 
veteran developed and is currently service-connected), fever 
of unknown origin, and respiratory and diarrheal diseases.  
The report also described a greater commitment to combat 
support activities, including building roads, bridges, and 
physical facilities; however, there was no reference to enemy 
engagement or to combat casualties.

Next, the Board places less probative weight on the veteran's 
statements as to his stressors because they are not 
consistent with the contemporaneous evidence of record.  Of 
note, the veteran maintains that he went AWOL because of the 
stress he was under as a result of combat.  However, service 
personnel records reflect that the veteran was either AWOL or 
confined in a military prison for nearly the entire year 
prior to his duty in Vietnam.  Of note, he was AWOL from May 
to October 1969, confined from October to November 1969, AWOL 
in November 1969, confined in December 1969, AWOL from 
December 1969 to January 1970, and confined from January to 
April 1970.  In April 1970, he was shipped to Vietnam where 
he joined his unit in May 1970 and was the subject of Article 
15 actions in June 1970.  From July 1970 to the time of his 
discharge in December 1970, he was in a military prison.  
Therefore, the Board finds that the veteran's near constant 
severe discipline problems began well before his service in 
Vietnam, which weighs heavily against his assertion that his 
symptomatology was then, or is now, combat-related.

The Board is also inclined to place less probative value on 
the veteran's stressor statements because the dates and 
details have been inconsistent.  He has variously claimed 
that he arrived in Vietnam in December 1968 and April 1970, 
witnessed people being killed in 1969 (he did not arrive in 
Vietnam until 1970), asserted to VA examiners that he spent 
over 11 months in Vietnam, testified that he spent five to 
six months in combat (he actually spent just short of three 
months in Vietnam), reported that he witnessed a buddy in his 
Unit killed but later indicated that the person killed was 
not in his Unit, and claimed that his Unit was involved in 
hostile fire and firefights (not supported by the Unit 
reports).  While recognizing that these events took place 
some years ago and memory for exact days may be difficult, 
the Board finds that these inconsistencies must weigh against 
his assertions as to stressors.  Further, being confined in a 
military prison is not the type of stressor contemplated by 
the regulations which would support a claim for PTSD.

The Board also places probative value on Medical Board 
findings that the veteran exhibited emotional instability 
manifested by poor impulse control, lack of insight, and 
repeated violation of rules and regulations, and that his 
psychiatric symptomatology existed prior to service.  While 
contrary to the veteran's assertions that he had no 
psychiatric problems prior to entrance into the military, the 
Board is inclined to assign greater value to the objective 
medical opinion regarding his preservice level of disability 
rather than to the veteran's own statements as to his mental 
status.  This is further supported by the testimony of a 
counselor at the stockade who reported that the veteran had 
"many problems before coming into the service" and that he 
had a difficult childhood.  It is also noted that the veteran 
completed his GED in service, indicating that he did not 
finish high school.  Therefore, the evidence suggests that 
the veteran had some level of psychiatric disability prior to 
entering into the military.

As noted above, service connection for PTSD requires three 
elements:  (1) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2002); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Even when the 
medical evidence of record establishes the first element of 
the claim (a diagnosis of PTSD), the service medical records 
fail to establish the second element of the claim (verified 
in-service stressor).  Absent credible supporting evidence 
that the claimed in-service stressor actually occurred, an 
essential element for a grant of service connection for PTSD 
is not established and the claim must be denied.  
38 C.F.R. § 3.304(f) (2002); Cohen v. Brown, 10 Vet. App. 128 
(1997).  Thus, there is no need for the Board to reach the 
third element of a claim for PTSD (causal nexus).

The Board has also considered the veteran's statements and 
sworn testimony that he has continually suffered from 
symptoms of PTSD since separation from service.  Although the 
veteran's statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran lacks the medical expertise to offer an opinion 
as to the causation of any current disability.  Id.  In the 
absence of stressor verification, service connection is not 
warranted for PTSD.  

Finally, in denying the veteran's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions to 
develop the record, of the need for him to submit specific 
types of competent evidence that would substantiate his 
claim, and of the specific reasons for denying his claim.  By 
virtue of the information contained in the May 1994 rating 
decision, the April 1995 statement of the case, and the 
subsequent supplemental statements of the case issued during 
the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  

Further, the RO also notified him by letter dated in April 
2001 of his due process rights under the VCAA and that he 
needed to submit evidence in support of his claim, such as 
doctors' records, medical diagnoses, and medical opinions.  
He was told that VA would assist him in obtaining records and 
of the requirements needed to support his claim.  He was 
informed what evidence was needed, what evidence had already 
been considered, and where to send any additional records.    

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  To that 
end, it appears that a full compliment of service medical 
records are associated with the claims file.  Further, all 
medical records identified by the veteran have been 
associated with the claims file, including VA outpatient 
clinical records, hospital notes, and private treatment 
records.  In addition, specific evidence, including service 
personnel records, Unit records, and Social Security 
Administration records, were requested in the May 1997 
remand.  

Moreover, the veteran asked and was provided with an 
opportunity to present testimony before the Board in April 
1997.  To that end, the Board notes that the veteran appears 
to request a hearing before the Board in correspondence dated 
in September 2001.  However, the regulations do not mandate 
that the Board offer more than one hearing on the same issue.  
38 C.F.R. § 20.700 (providing the right to a hearing).  
Further, the veteran has offered no basis for his request for 
an additional hearing.  Since the veteran has already 
provided testimony before the Board, there is no basis for an 
additional hearing. 

Next, the veteran maintains that he was treated at the Lyons, 
New Jersey, VA Medical Center in 1974 or 1984 and received a 
diagnosis of PTSD.  There are some medical records from the 
Lyons VAMC, but none dated from 1974 or 1984.  However, 
because there is no question that the veteran carries a 
diagnosis of PTSD, and because those records could go to the 
question of the inservice occurrence of a stressor the Board 
finds that these records are not necessary to make a decision 
on the claim.  Therefore, a further delay for records is not 
warranted.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim on appeal have been 
made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this issue 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

As such, the Board finds that the record as it stands is 
sufficient to decide the claim and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and a decision on the merits is 
not prejudicial to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).




ORDER

The claim for entitlement to service connection for PTSD is 
denied.



		
	M. W. GREENSTREET
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

